Citation Nr: 9900580	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts




THE ISSUE

Eligibility for pension benefits.




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service



INTRODUCTION

The veteran served on active duty from June 28, 1957, to May 
6, 1959.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from 1991 actions by the RO, which among 
other things, denied a claim of entitlement to non-service-
connected pension benefits.  


FINDING OF FACT

The veterans military service included active service from 
June 28, 1957, to May 6, 1959.  


CONCLUSION OF LAW

Service requirements for eligibility for pension benefits 
have not been met.  38 U.S.C.A. § 1521(a) (West 1991); 
38 C.F.R. §§ 3.2, 3.3 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is ...permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct[.]  38 
U.S.C.A. § 1521 (West 1991).  Certain net worth and income 
requirements must also be met before pension may be paid.  
38 C.F.R. § 3.3(a)(3) (1998).  However, the Board must first 
examine whether the initial requirement of wartime service 
has been satisfied.  

The veteran did not file a claim until August 1990.  
Therefore, if eligibility for pension is ultimately 
established, entitlement will be based on requirements set 
forth in 38 C.F.R. § 3.3(a)(3) (1998).  (The veteran did not 
serve in the Spanish-American war and failure to file a claim 
until long after December 31, 1978, precludes eligibility for 
Section 306 pension.  38 C.F.R. § 3.3(a)(1) and (2) (1998).)  
The provisions of § 3.3(a)(3) require that the claimants 
service include service during a period of war.  Even a 
single day during a period which has been designated a period 
of war may qualify a veteran, if he or she served for 90 
consecutive days or was discharged for certain disability.  
§ 3.3(a)(3).  Analysis of the intricacies of how qualifying 
service is calculated is not necessary, however, because the 
veteran did not serve a single day during a recognized period 
of war.  

The Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, and the Persian Gulf War 
are recognized as periods of war.  § 3.3(a)(3).  In this 
case, it appears that the veterans only verified service was 
from June 28, 1957, to May 6, 1959.  This was shown on an 
August 1, 1974, Certification of Military Service prepared by 
the National Personnel Records Center (NPRC).  

The beginning and ending dates of each war period are set for 
in 38 C.F.R. § 3.2 (1998).  Given the certification from 
NPRC, it appears necessary to set forth only those periods 
for the Korean Conflict and the Vietnam era.  The Korean 
Conflict was from June 27, 1950, through January 31, 1955, 
inclusive, 38 C.F.R. § 3.2(e) (1998), and the Vietnam era was 
from February 28, 1961, through May 7, 1975, inclusive in the 
case of a veteran who served in the Republic of Vietnam 
during that period.  38 C.F.R. § 3.2(f) (1998).  In the case 
of a veteran who did not service in the Republic of Vietnam 
during the aforementioned period, the wartime period for 
Vietnam was from August 5, 1964, through May 7, 1975.  Id.  

Since the veteran served from 1957 to 1959, none of his 
service may be said to have been during a period of warnot 
even a single day.  Although he has at one point argued that 
he served from 1957 to 1961, no evidence has been presented 
to support this.  In fact, the certification from NPRC, 
accomplished in 1974, contradicts the veterans assertion.  
Additionally, the Board notes that the veteran reported no 
more than two years of service (1957 to 1959) when he first 
filed his claim in August 1990.  Consequently, the Board 
finds that the veteran does not meet the first requisite to 
being found eligible for pension benefits, namely, wartime 
service.  


ORDER

The veteran is not eligible for pension benefits; the appeal 
is therefore denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
